Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 6/25/2021 has been entered. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-28, 36-38, 42-48, and 52-53 are rejected under 35 U.S.C. 103 as being unpatentable over Mimura et al. (US 2008/0186558) (hereinafter Mimura).
Re claim 25: A first embodiment of Mimura teaches a light panel for channeling light from a source for backlighting (light control film, see para [0028]), the light panel comprising: a plastic element (200, fig. 2A) (PMMA, see para [0033]) having a first surface (203, fig. 2a) and a second surface (204, fig. 2a) opposite the first surface (203), the plastic element (200) being formed of a transmissive material (PMMA, see para [0033]) for guiding light from the source within the plastic element (200); at least one groove (groove with 202 filled in, fig. 2a) defined through the plastic element (200) and having a side wall (sidewall of 201, fig. 2a) extending from the first surface (203) to the second surface (204); and at least one gasket (202, fig. 2a) (212, fig. 2e), each of the at least one gaskets (212) (opaque regions, see para [0027]) being located within 
However, the first embodiment of Mimura fails to teach each gasket including a solidified thermal plastic material.
A second embodiment of Mimura teaches a gasket including a solidified thermal plastic material (thermoplastic resin, see para [0031]).
Therefore, in view of the second embodiment of Mimura, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the material of the gasket to include a solidified thermal plastic material, in order to adjust the optical properties of the beam control film such as transmittance and viewing angle [Mimura, 0034].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the material of the gasket to include a solidified thermal plastic material to adjust the optical properties of the beam control film, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).


A second embodiment of Mimura teaches a first masking sheet (602, fig. 6) and a second masking sheet (606, fig. 6), the first masking sheet (602) being removably affixed (by adhesive, see para [0045]) to the first surface (top surface of 604, fig. 6), and the second masking sheet (606) being removably affixed (by adhesive, see para [0045]) to the second surface (bottom surface of 604, fig. 6).  
Therefore, in view of the second embodiment of Mimura, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a first masking sheet and a second masking sheet, the first masking sheet being removably affixed to the first surface, and the second masking sheet being removably affixed to the second surface, in order to adjust the optical properties of the beam control film such as transmittance and viewing angle [Mimura, 0034].

Re claim 27: Mimura fails to teach the solidified thermal plastic material is a hot melt adhesive material.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the material of the gasket to a hot melt adhesive material to adjust the optical properties of the beam control film, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Re claim 28: Mimura fails to teach the solidified thermal plastic material is at least partially opaque.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the material of the gasket to a solidified thermal plastic material that is at least partially opaque to adjust the optical properties of the beam control film, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Re claim 36: Mimura teaches the plastic element (200, fig. 2A) is planar (see fig. 2A).  

Re claim 37: A first embodiment of Mimura teaches A light panel for channeling light from a source for backlighting, the light panel comprising: a plastic element (200, fig. 2A) (PMMA, see para [0033]) having a first surface (203, fig. 2a) and a second surface (204, fig. 2a) opposite the first surface (203), the plastic element (200) being formed of a transmissive material (PMMA, see para [0033]) for guiding light from the source within the plastic element (200); the plastic element (200) defining at least groove (groove with 202 filled in, fig. 2a) extending from the first surface (203) to the second surface (204) through the plastic element (200), the at least one groove (groove with 202 filled in, fig. 2a) located within the plastic element (200) for blocking transmission of the light from the source (light shielding portion, see para [0024]) within the plastic element (200); and at least one gasket (202, fig. 2a) (212, fig. 2e), each of the at least one gaskets (212) (opaque regions, see para [0027]) being located within a corresponding 
However, the first embodiment of Mimura fails to teach each gasket including a solidified thermal plastic material.
A second embodiment of Mimura teaches a gasket including a solidified thermal plastic material (thermoplastic resin, see para [0031]).
Therefore, in view of the second embodiment of Mimura, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the material of the gasket to include a solidified thermal plastic material, in order to adjust the optical properties of the beam control film such as transmittance and viewing angle [Mimura, 0034].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the material of the gasket to include a solidified thermal plastic material to adjust the optical properties of the beam control film, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Re claim 38: The first embodiment of Mimura fails to teach a first sheet and a second sheet, the first sheet being removably affixed to the first surface, and the second sheet being removably affixed to the second surface.
A second embodiment of Mimura teaches a first sheet (602, fig. 6) and a second sheet (606, fig. 6), the first sheet (602) being removably affixed (by adhesive 603, see para [0045]) to 
Therefore, in view of the second embodiment of Mimura, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a first sheet and a second sheet, the first sheet being removably affixed to the first surface, and the second sheet being removably affixed to the second surface, in order to adjust the optical properties of the beam control film such as transmittance and viewing angle [Mimura, 0034].

Re claim 42: Mimura fails to teach the first sheet and the second sheet each include a kraft paper.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the material of the first sheet and the second sheet each to include kraft paper to adjust the optical properties of the beam control film, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Re claim 43: Mimura fails to teach the first sheet and the second sheet each include a silicone coated paper.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the material of the first sheet and the second sheet each to include a silicone coated paper to adjust the optical properties of the beam control film, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Re claim 44: A second embodiment of Mimura teaches the first sheet (602, fig. 6) and the second sheet (606, fig. 6) are configured to protect the first surface (top surface of 604, fig. 6) and the second surface of the plastic element (bottom surface of 604, fig. 6).  

Re claim 45: Mimura teaches the plastic element (200, fig. 2A) is planar (see fig. 2A).  

Re claim 46: Mimura fails to teach the solidified thermal plastic material is a hot melt adhesive material.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the material of the gasket to a hot melt adhesive material to adjust the optical properties of the beam control film, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Re claim 47: Mimura fails to teach the solidified thermal plastic material is at least partially opaque.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the material of the gasket to a solidified thermal plastic material that is at least partially opaque to adjust the optical properties of the beam control film, since it has been held to be within the general skill of a worker in the art to select a known material on In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Re claim 48: A first embodiment of Mimura teaches A light panel for channeling light from a source for backlighting, the light panel comprising: a plastic element (200, fig. 2A) (PMMA, see para [0033]) having a first surface (203, fig. 2a) and a second surface (204, fig. 2a) opposite the first surface (203), the plastic element (200) being formed of a transmissive material (PMMA, see para [0033]) for guiding light from the source within the plastic element (200);  at least one groove (grove of 201 with 202 filled in, fig. 2a) defined through the plastic element (200) extending from the first surface (203) to the second surface (204); at least one gasket (202, fig. 2a) (212, fig. 2e), each of the at least one gaskets (212) being located within a corresponding one of the at least one grooves (grooves of 201 with 202, fig. 2a) within the plastic element (200) for blocking transmission of the light from the source (light shielding portion, see para [0024]) within the plastic element (200), each gasket filling the corresponding one of the at least one grooves.
However, the first embodiment of Mimura fails to teach each gasket including a solidified thermal plastic material.
A second embodiment of Mimura teaches a gasket including a solidified thermal plastic material (thermoplastic resin, see para [0031]), and a first sheet (602, fig. 6) and a second sheet (606, fig. 6), the first sheet (602) being removably affixed (by adhesive 603, see para [0045]) to the first surface (upper surface of 604, fig. 6), and the second sheet (606) being removably affixed (by adhesive 605, see para [0045]) to the second surface (lower surface of 604, fig. 6).  

It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the material of the gasket to include a solidified thermal plastic material to adjust the optical properties of the beam control film, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Re claim 52: Mimura fails to teach at least the first sheet includes a first foil.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the material of the first sheet to include a first foil to adjust the optical properties of the beam control film, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Re claim 53: Mimura fails to teach the first sheet and the second sheet each include one of a kraft paper and a silicone coated paper.   
In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Response to Arguments
Applicant’s arguments with respect to claim 25, 37 and 48 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Allowable Subject Matter
Claims 29-35, 39-41, and 49-51 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art taken as a whole does not show nor suggest the light panel as claimed in claim 26, wherein the first masking sheet and the second masking sheet each define at least one opening, each opening being aligned with one of the at least one grooves with respect to claim 29;
the light panel as claimed in claim 25, further including a first foil and a second foil, the first foil being removably affixed to the plastic element along the first surface, and the second claim 33;
The light panel as claimed in claim 38, wherein the first sheet and the second sheet each define at least one opening, each opening being aligned with one of the at least one grooves with respect to claim 39; 
The light panel as claimed in claim 38, wherein the first sheet and the second sheet respectively cover at least all portions of the first surface and the second surface not including one of the grooves with respect to claim 41;
The light panel as claimed in claim 48, wherein at least the first sheet includes a first masking sheet defining at least one opening, each opening being aligned with one of the at least one grooves with respect to claim 49; as specifically called for in the claimed combinations.
Claims 30-32, 34-35, 40, and 50-51 are allowable since they are dependent upon claims 29, 33, 39, and 49.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mimura et al. (US 2007/0268586) and Fuchida (WO 2014/103343) disclose a similar light panel.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402.  The examiner can normally be reached on Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ZHENG SONG/Primary Examiner, Art Unit 2875